TEE   ATTORNEY           GENERAL
                                  OF   TEXAS


AITORNEV     OGiYEIIAL           January 27, 1964


           Dr. J. E. Peavy                      Opinion No. C- 208
           Commissionerof Health
           Texas State Department               Re: Whether a slaughterhouse
             of Health                              or a meat processing house
           Austin, Texas                            which is within five thou-
                                                    sand feet of a city limits
                                                    Is subject to inspection
                                                    by the city under Section
                                                    12 of the Meat Ins ection
           Dear Dr. Peavy:                          Act, Article 4476-8 , V.C.S.
                     We quote In part from your letter requesting an
           opinion from this office as follows:
                       "In Opinion No. WW-747certain questions
                  presented to your departmentrelative to the
                  legality of the Meat InspectionLaw were sub-
                  mitted by this Department for clarification.
                  Question No. 7 submitted reads as follows:
                       "'It is further desired to know whether
                  or not in circumstanceswhere the health
                  jurisdictionof a local health officer ex-
                  tends by agreement beyond the geographic
                  limits of a munlcipallty complying with
                  Section 12 of the law, can the meat in-
                  spection law be then applied by the said
                  health officer to the full geographic limits
                  of the agreed jurisdiction.'"
                       "In answer to this question the opinion
                  held the following:
                       "'Since there is no provision in
                  Article 4476-3, either express or Implied,
                  for a city adopting the provisions of the
                  Meat Inspection Act under Section 12 to
                  operate beyond the corporate limits of the
                  municipality, It Is the opinion of this
                  Department that supervisionof activities
                  under the Meat Inspection Act by the cities
                  cannot extend beyond the territory of the
                  municipality."'
                                       -1005-
                                                      -   b




Dr. J. E. Peavy, page 2 (C- 208 )


          'We wish to call your attention to
     Article 1175 of Vernon's Civil Statutes,
     especiallySection 19, which reads as fol-
     lows:
         l"lg. Each city shall have the power
    to define all nuisances and prohibit the
    same within the city and outside the city
    limits for a distance of five thousand feet;
    to have power to police all parks or grounds,
    speedways, or boulevards owned by said city
    and lying outside of said city; to prohibit
    the pollution of any stream, drain or tribu-
    taries thereof, which may constitute the
    source of water supply of any city and to
    provide for policing the same as well as to
    provide for the protection of any water sheds
    and the policing of same; to Inspect dairies,
    slaughterpens and slaughter houses inside or
    outside the limits of the city, from which
    meat or milk is furnished to the inhabitants
    of the city?"
         'We are of the opinion that the above
    quoted law would authorize cities to make
    inspectionsthat would be required under
    our Meat InspectionLaw, Article 4476-3,
    v.c.s, We seek an opinion from your office
    clarifying this question.
         "We also wish to call your attention
    to Article 970a of Vernon's Civil Statutes
    as passed by the Regular Session of the 58th
    Legislature and which is commonly referred
    to as the Municipal Annexation Act, which
    became effective August 23, 1963. The pur-
    pose of establishingextraterritorialjuris-
    diction is well stated in Section 3, subsection
    (A) of the Act, which reads as follows:
          "'Sec. 3 A. In order to promote and
     protect the general health, safety, and wel-
     fare of persons residing within and adjacent
     to the cities of this State, the Legislature
     of the State of Texas declares it to be the
     policy of the State of Texas that the unincor-
     porated area, not a part of any other city,



                          -1006-
Dr. J. E. Peavy, page 3 (C- 208 )


    which is contiguous to the corporate limits
    of any city, to the extent described herein,
    shall comprise and be known as the extra-
    territorial jurisdictionof the various pop-
    ulation classes of cities in the State and
    shall be as follows:


         "With the passage of this Municipal
    ~AnnexatlonAct and if such is adopted by
    cities in the form of an ordinance,we are
    of the opinion that cities have the authority
    to control the area under the extraterritorial
    areas which meet the requirementsof Section
    3A of the Act and other procedures as outlined
    under the Act. We respectfullyrequest a
    review in light of the above two quoted laws
    as to whether or not there could be a con-
    flict and exception to Opinion Ro. WW-747
    where a slaughterhouse or a meat processing
    house would be within five thousand feet of
    a city limit and operatingunder our Meat
    InspectionLaw cities would have the authority
    to supervise the activities.
          "We are of the opinion that the location
     of such facilities operatin under our Meat
     InspectionLaw, Article 4478 -3, V.C.S., could
     probably be inspected by local city health
     officers or their representatives. We seek
     an opiniol;t
                from your office clarifyingthis
     question.
          There have been no amendments, court decisions
or Attorney General's Opinions affecting Article 4476-3,
Vernon's Civil Statutes, Meat InspectionLaw, which would
have the effect of modifying or overruling our answer to
Question No. 7 In Attorney General's Opinion WW-747 (1959).
Inasmuch as the scope of authority in such matters Is con-
siderablydifferent between Home Rule and General Law cities,
we will examine the two categories separately.
          Article 1175, Vernon's Civil Statutes, enumerates
the powers of Home Rule Cities. Under Section 19 of Article
1175, Vernon's Civil Statutes, a Home Rule City has the authority
to define nuisances and prohibit them within and without the
city limits for a distance of five thousand feet. Threadgill

                          -1007-
                                                             -    .




Dr. J. E. Peavy, page 4 (c- 208 )


v. State, 160 Tex. Crim. 658, 275 S.W.2d 658 (1955).  Also
under the provisions of Section 19 of Article 1175, Vernon's
Civil Statutes, a Home Rule City is authorized to inspect
dairies outside the limits of the city from which milk is
furnished to the inhabitantsof such city. Producers Associa-
tion of San Antonio v. City of San Antonio, 326 S W 2d 222
(Tex.Civ.App.lyyg, error ref., n.r.e.). Although we find no
court decision which holds that a Home Rule City is authorized
to inspect slaughterhouses Inside or outside the city limits
of the city, it is our opinion based on the express language
of Section 19 that a Home Rule City may make such inspections
of slaughterhouses. However, no inspectionmay be adopted
by a city ordinance which abridges the right to sell meat or
meat oroducts in the city further than reasonably necessary
to protect the public health. City of Greenville v. Pratt;
214 S.W.2d 179 (Tex.Civ.App.19w, error ref., n.r.e.).
          A city Incorporatedunder the general law has only
those powers as are granted by the Legislature and provided
for in the Constltution.andthose necessarily imolied therefrom.
City of Paris v. Sturgeon, 110 S.W. 459 (Tex,Civ,App.,l908).
And-these legislative-gra;
                         Its of municioal oowers are strictlv
construed.  City of Brenham v. Holle a& Seelhorst, 153 S.W.-
345 (Tex.Civ.App.,error ref., 1913). Article 1015, Vernon's
Civli Statutes, lists powers of the~governingbody of cities
incorporatedunder the general law.
Since Article 1015 does not expressly or lmpliedlyauthorize
the inspection of a slaughterhouse or a meat processinghouse
which Is outside the limits of a city incorporatedunder the
general law, it is our opinion that no such authority exists.
City of Sweetwater v. Hamner, 259 S.W. 191 (Tex.Civ.App.1924).
          Section 3 of Article 970a, known as the Municipal
Annexation Act expands the police powers of incorporatedcities
to include the unincorporatedarea not a part of any other city
which is contiguousto the incorporatedlimits of such city.
This police power Is known as extraterritorialjurisdiction
and the extent of this jurisdictionis based on the population
of the city. The Municipal Annexation Act not only establishes
the extraterritorialjurisdictionof incorporatedcities and
regulates the authority of such cities to annex territory but
it also provides for the disannexationof certain areas annexed
by the cities. The extraterritorialjurisdictionof incorporated
cities which Is expresslyprovided for in the Act is limited to
the extension of ordinancesto all of the area under its extra-
territorialjurisdlctdon,the applicationof which establishes
rules and regulationsgoverning the subdivisionsand development

                          -1008-
,   -




        Dr. J. E. Peavy, page 5 (c- 208 )


        of land. There is no provision in the Municipal Annexation
        Act which authorizes any incorporatedcity to extend by ordinance
        to all or any part of the area under its extraterritorialjurls-
        diction anv ordinance the'ourooseof which is to rezulate or
        police any"-commercialenterprise. The exercise of police power
        is not an inherent right of a municipal corporation. City of
        Dallas v. City Packing Company, 86 S.W.2d 60 (Tex.Civ.App.1935,
        error dism.).
                            SUMMARY
                 A Home Rule City is authorized to inspect
            a slaughterhouse or a meat processing house
            which is outside its city limits under the pro:-
            visions of Section 19 of Article 1175, Vernon's
            Civil Statutes, and not under the authority of
            the Meat InspectionLaw, Article 4476-3, Vernon's
            Civil Statutes, or the Municipal Annexation Act,
            Article 970a, Vernon's Civil Statutes. A general
            law city is not authorized to make any such in-
            spections outside its limits.
                                      Yours very truly,
                                      WAGGONER CARR
                                      Attorney General


                                      By:A. Q,,hJ wl!!w,              ifI
                                           I. Raymond Williams, Jr.
        1RW:mkh                            Assistant
        APPROVED:
        OPINION COMMITTEE
        W. V. Geppert, Chairman
        Marietta Payne
        Arthur Sandlln
        Malcolm Quick
        Robert Lewis
        APPROVED FOR THE ATTORNEY GENERAL
        BY: Stanton Stone




                                  -1009-